Citation Nr: 0943055	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-34 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the current appellate 
claims.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that a remand is required in order to comply with 
the duty to assist.

The Veteran essentially contends that he has hearing loss and 
tinnitus due to in-service acoustic trauma.  Specifically, 
during his last 6 months of active duty, after he was 
commissioned as an officer, his assigned duties involved 
exposure to multiple howitzers firing to include as a Forward 
Observer.  He testified that his hearing problems, to include 
tinnitus, began shortly after he left active service.  In 
addition, he has denied post-service acoustic trauma.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In this case, the Board acknowledges that the Veteran's 
service records support his account of in-service noise 
exposure in that his title after being commissioned as an 
officer in January 1963 was that of Field Artillery (FA) Unit 
Commander.  There is also a reference to his being an "FO" 
which is presumably a Forward Observer.  Moreover, the 
evidence of record reflects he has a current bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385, as 
well as tinnitus.

A VA audio examination was accorded to the Veteran in June 
2006, which included a competent medical opinion that it was 
less likely as not (less than 50/50 probability) that the 
Veteran's hearing loss was caused by or a result of his 
military acoustic trauma.  However, the Veteran has 
criticized the adequacy of that examination.  For example, he 
testified at his September 2009 Board hearing that there was 
no discussion as to his in-service noise exposure, or his 
lack of post-service exposure.  Further, in his Notice of 
Disagreement and Substantive Appeal, he alluded to the fact 
that the examination report stated he had been a Light Truck 
Driver and received the Combat Infantryman's Badge, both of 
which are in error.  The Board acknowledges that the 
Veteran's service records do not show such duties, nor that 
he ever engaged in combat.  Moreover, as summarized above, 
the Veteran account of in-service noise exposure is not based 
upon his having engaged in combat.  Therefore, even though it 
appears the June 2006 VA examiner accurately noted the 
Veteran's in-service hearing test results, it does not appear 
the opinion was based upon an accurate understanding of the 
circumstances of the Veteran's service to include in-service 
noise exposure.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

In addition, the Board notes that even though the June 2006 
VA examiner cited the in-service hearing test results, no 
rationale was explicitly provided in support of the opinion 
that the Veteran's hearing loss was less likely as not caused 
by or a result of his military acoustic trauma.  The Court 
has held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998); see also Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion.").  Moreover, no 
opinion was provided regarding the etiology of the Veteran's 
tinnitus.

In view of the foregoing, the Board must find that the June 
2006 VA examination report is inadequate for a full and fair 
resolution of this appeal.  Consequently, the Board concludes 
that the case must be remanded for a new examination to 
address the etiology of the Veteran's current bilateral 
hearing loss and tinnitus.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that no treatment records appear to 
be on file regarding the Veteran's hearing loss and/or 
tinnitus since the time of the June 2006 VA audio 
examination.  However, at his September 2009 hearing the 
Veteran indicated more recent treatment for these conditions 
through the VA.  Therefore, a remand is also required to 
obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2009); 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.  

For the reasons stated above, the case is REMANDED for the 
following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his hearing loss and tinnitus since 
June 2006.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to determine the current nature and 
etiology of his bilateral hearing loss 
and tinnitus.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's current hearing loss and/or 
tinnitus was incurred in or otherwise the 
result of active service, to include the 
Veteran's account of in-service noise 
exposure during his service in January 
1963 as Field Artillery (FA) Unit 
Commander, and as an "FO" which is 
presumably a Forward Observer.  A 
complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the October 2007 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


